          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Tracey Cunningham, et al.,

                       Plaintiffs,     Case No. 1:16-cv-00533

v.                                     Michael L. Brown
                                       United States District Judge
Fulton County, Georgia, et al.,

                       Defendants.

________________________________/

                         OPINION & ORDER

     Plaintiffs are over five hundred current and former Fulton County

Sheriff’s Office employees, including deputy sheriffs, custodial officers,

clerks, and other non-emergency administrative employees. They sued

Fulton County claiming the county violated the federal Fair Labor

Standards Act and breached contracts in the manner it applied credits

for overtime, vacation time, holiday pay, and sick leave. Plaintiffs seek

$6 million in damages, attorneys’ fees, and revisions to the County’s

personnel policies about the accrual of these benefits. The Court grants

the County’s motion for summary judgment; grants the County’s motion

for sanctions; denies Plaintiffs’ cross-motion and partial cross-motion for
summary judgment; denies Plaintiffs’ cross motion for sanctions; and

denies Plaintiffs’ motion to certify class as moot.

I.     Factual and Procedural Background

       Fulton County has policies about holiday pay, vacation leave, sick

leave, and compensatory time for employees of the Sheriff’s Office. (Dkt.

98-6   at ¶ 34 (citing Dkt. 99-34 at 9:2–10, 8:25–9:4).)    The County’s

policies trump any conflicting Standing Operation Procedures (“SOPs”),

directives, memorandums, or orders from the Sheriff’s Office. (Id. at ¶ 7

(citing Dkt. 99-37 at 9:5–8).) Plaintiffs work or worked for the Fulton

County Sheriff’s Office and earned holiday pay, vacation leave, sick leave,

and compensatory time under these policies. Some Plaintiffs received

copies of the County’s policies and procedures and the Sheriff’s Office’s

SOPs when hired. (Id. at ¶¶ 4, 20, 28.) The County updated its policies

and procedures in November 2013, December 2015, and March 2017. (Id.

at 35.) Plaintiffs routinely received emails about updates to the County

policies and procedures and the Sheriff’s Office SOPs. (Id. at ¶¶ 6, 21,

29, 35.)

       In February 2016, Plaintiffs filed this action alleging that

Defendants use a “rollover” provision to deprive them of pay for



                                     2
accumulated overtime, vacation, holiday, and sick time. (Dkt. 35-1 at

¶¶ 33, 45, 52, 68.) Specifically, Plaintiffs allege the County unjustly

enriches itself “by rolling over the employee’s compensatory time,

overtime, and vacation time into a category labeled sick time and then

requiring the employee to forfeit all, or part of, the sick time upon

leaving.” (Dkt. 35-1 at ¶ 38.) Plaintiffs claim this practice violates the

Fair Labor Standards Act (“FLSA”) and breaches contracts. (Id. at ¶ 1.)

     Plaintiffs first sued the Fulton County Sheriff, seven Fulton County

Commissioners, and the County. (Dkt. 1.) Plaintiffs filed an amended

complaint and then a second amended complaint. (Dkts. 20, 35.) The

Court dismissed all claims against the individual defendants and the

FLSA claims against the County, leaving only breach of contract claims

against the County. (Dkts. 43, 44.)

     Both the County and Plaintiffs have filed motions for summary

judgment on the remaining claims. (Dkts. 97, 104.) Plaintiffs have also

filed a partial cross-motion for summary judgment and a third motion to

certify class. (Dkts. 54, 103.) The parties have filed cross-motions for

sanctions for discovery violations. (Dkts. 95, 102, 106.)




                                      3
II.   Cross Motions for Summary Judgment

      A.   Legal Standard

      Summary judgment is appropriate when “the movant shows that

there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “No

genuine issue of material fact exists if a party has failed to ‘make a

showing sufficient to establish the existence of an element . . . on which

that party will bear the burden of proof at trial.’ ” AFL-CIO v. City of

Miami, 637 F.3d 1178, 1186–87 (11th Cir. 2011) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986)). An issue is genuine when the evidence

is such that a reasonable jury could return a verdict for the nonmovant.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986).

      The moving party bears the initial responsibility of asserting the

basis for his motion. See Celotex Corp., 477 U.S. at 323. The movant is

not, however, required to negate the non-movant’s claim. Instead, the

moving party may meet his burden by “‘showing’ — that is, pointing to

the district court — that there is an absence of evidence to support the

nonmoving party’s case.” Id. at 325. After the moving party has carried




                                    4
its burden, the non-moving party must present competent evidence that

there is a genuine issue for trial. Id. at 324.

     The Court views all evidence and factual inferences in a light most

favorable to the non-moving party. See Samples v. City of Atlanta, 846

F.2d 1328, 1330 (11th Cir. 1988). But the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment. Anderson, 477 U.S. at 248.

“The requirement is that there be no genuine issue of material fact.” Id.

The essential question is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided

that one party must prevail as a matter of law.” Anderson, 477 U.S. at

251–52.

     “Finally, the filing of cross-motions for summary judgment does not

give rise to any presumption that no genuine issues of material fact

exist.” Glenn v. Brumby, 724 F.Supp.2d 1284, 1295 (N.D. Ga. July 2,

2010). “Rather, ‘[c]ross-motions must be considered separately, as each

movant bears the burden of establishing that no genuine issue of

material fact exists and that it is entitled to judgment as a matter of




                                     5
law.’ ” Id. (quoting Shaw Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d

533, 538–39 (5th Cir. 2004)).

     B.    Discussion

     The summary judgment analysis starts with consideration of the

elements of the claim — here, breach of contract. “The elements for a

breach of contract claim in Georgia are the (1) breach and the (2)

resultant damages (3) to the party who has the right to complain about

the contract being broken.” Bates v. JPMorgan Chase Bank, NA, 768

F.3d 1126, 1130 (11th Cir. 2014) (quoting Norton v. Budget Rent A Car

Sys., Inc., 705 S.E.2d 305, 306 (Ga. Ct. App. 2010)).        “[T]he party

asserting the existence of a contract has the burden of proving its

existence and its terms.” Sherman v. Dickey, 744 S.E.2d 408, 411 (Ga.

Ct. App. 2013).

     In moving for summary judgment, the County argues that Plaintiffs

failed to produce evidence establishing a contract that prohibits the

conduct Plaintiffs allege. The County also argues Plaintiffs have failed

to provide any evidence of material breach or damages. Plaintiffs counter

that the County breached “the contract” between it and Plaintiffs by

“violat[ing] its own policies through the scheme of comp time, rollover



                                    6
and manipulations of the hours” and “tak[ing] the employee’s vacation

pay and convert[ing] it into the County’s treasury.” (Dkt. 103-1 at 16–

17.)

       At the outset, the parties dispute what evidence the Court should

consider in deciding the summary judgment motions. The County objects

to consideration of three exhibits Plaintiffs attached to their cross-motion

and opposition to the County’s summary judgment motion, specifically

Exhibits C, D, and E.     (Dkts. 103-4; 103-5; 103-6; 104 at 25–36, 38).

These documents allegedly include leave accrual and pay records for

three putative class members — Stephanie Barnes, William Sanders, and

Margaret Ware. (Id.) Apparently, these are the only three plaintiffs who

provided actual records of how they accrued hours, pay, or leave under

the County’s policies. (Dkt. 115 at 4 n.3.) The County claims Plaintiffs

submitted these documents as exhibits to their cross-motion and

opposition to the County’s summary judgment motion without having

produced them in discovery. (Id. at 4.)

       The County says Plaintiffs violated Rules 26 and 37 of the Federal

Rules of Civil Procedure. Rule 26(a)(1)(A)(ii) provides

       Except as exempted by Rule 26(a)(1)(B) or as otherwise
       stipulated or ordered by the court, a party must, without


                                     7
     awaiting a discovery request, provide to the other parties: a
     copy — or a description by category and location — of all
     documents, electronically stored information, and tangible
     things that the disclosing party has in its possession, custody,
     or control and may use to support its claims or defenses,
     unless the use would be solely for impeachment . . . .

Parties also must supplement their Rule 26 disclosures at appropriate

intervals. See FED. R. CIV. P. 26(e)(1). Parties who fail to satisfy these

disclosure and supplementation requirements are prohibited, under Rule

37(c)(1), from using the undisclosed evidence “at trial, at a hearing, or on

a motion,” unless the failure is harmless. FED. R. CIV. P. 37(c)(1); see also

Cooley v. Great S. Wood Preserving, 138 F. App’x 149, 161 (11th Cir.

2005). The “burden rests upon the non-producing party to demonstrate

that its actions were substantially justified or harmless.” United States

v. Batchelor-Robjohns, No. 03–20164–CIV, 2005 WL 1761429, at *2 (S.D.

Fla. June 3, 2005); see also Mitchell v. Ford Motor Co., 318 F. App’x 821,

824 (11th Cir. 2009).

     During discovery, the County asked Plaintiffs to produce all the

documents that putative representative Plaintiff, Adriana Christopher,1



1 In the Notice of Filing Consents to Serve as Plaintiff Representatives
and Notice of Filing Consents to Participate as Plaintiffs Under 29 U.S.C.
§ 216(b), Plaintiffs identify five putative class action representatives:


                                     8
may offer as an exhibit at trial or in support of or opposition to any

dispositive motion. (Dkt. 99-17 at 15.) At the time, Plaintiffs assured the

County they had already produced any such documents.             (Id.)   The

County asserts, however, that Plaintiffs did not produce “any time

records, pay records, leave requests, or documents evincing accrual or

usage of vacation time, sick time, or compensatory time, on behalf of any

Plaintiff or putative Plaintiff during the discovery period.” (Dkt. 115 at

4.)   The County also argues Plaintiffs should have produced such

documents in their Rule 26 disclosures. See FED. R. CIV. P. 26(a)(1)(A)(ii).

Finally, the County claims that it was unfair for Plaintiffs to produce

records for these three current or former employees after the close of

discovery in response to summary judgment briefing. The County is

correct.

      Plaintiffs neither listed these documents as support for their

damage computations in their initial disclosures under Rule 26(a) nor

tried to supplement their disclosures with this information under Rule



Tracey Cunningham, Adriana Christopher, Cassandra Crawford,
Dwayne Bowie, and Shirley Hall. (Dkt. 13 at 1.) The County addressed
many of its discovery requests to these five individuals. (See, e.g., Dkt.
99-17 at 3–16.)


                                     9
26(e). (See Dkt. 46 at 4, 10.) Plaintiffs also produce no time, pay, or leave

records or documents showing the vacation, sick, or compensatory time

any Plaintiff accrued or used. The County thus had no opportunity to

depose Ms. Barnes, Mr. Sanders, Ms. Ware. It also had no time during

discovery to analyze their records or conduct additional discovery.

Plaintiffs have failed to explain their failure to disclose timely this

information and cannot cure their error.2 The documents about Mr.

Sanders and Ms. Ware are dated 2015 or 2016 — showing they were

available during discovery. Under these circumstances, Plaintiffs’ failure

to disclose or produce this evidence was neither harmless nor

substantially justified.

     The Court thus sustains the County’s objections to Exhibits C, D,

and E to the Plaintiffs’ cross-motion and opposition to the County’s

summary judgment motion. (Dkts. 103-4; 103-5; 103-6; 104 at 25–36, 38.)

The Court will not consider this evidence when evaluating the parties’

motions for summary judgment. See Cooley, 138 F. App’x at 161 (11th




2 Plaintiffs filed no reply to support their cross-motion for summary
judgment or to address the County’s arguments about Rule 26 and 37
violations.


                                     10
Cir. 2005) (per curiam) (striking undisclosed affidavits was not an abuse

of discretion); see also Johnson v. Gwinnett Cty. Sch. Dist., No. 1:11-cv-

471, 2012 WL 5987584, at *2 (N.D. Ga. Oct. 17, 2012) (sustaining

objections to affidavit and documents not produced during discovery),

adopted by, No. 1:11-cv-471, 2012 WL 5987581 (N.D. Ga. Nov. 28, 2012).

           1.    Contract

     To prevail on their breach of contract claim, Plaintiffs must show

that a contract exists between themselves and the County and establish

that contract’s terms. See Sherman, 744 S.E.2d at 411. An employer’s

policies in place when it hires an employee can create a contract over the

employee benefits provided in the policy. See Popovich v. Bekaert Corp.,

474 S.E.2d 286, 288 (Ga. Ct. App. 1996); Fulton-DeKalb Hosp. Auth. v.

Metzger, 417 S.E.2d 163, 164 (Ga. Ct. App. 1992); Superior Ins. Co. v.

Browne, 395 S.E.2d 611, 612 (Ga. Ct. App. 1990).

     Plaintiffs’ second amended complaint identified written County

policies that they claim set forth the terms of their employment,

including their rights and benefits.    (Dkt. 35-1 at ¶ 18.)    Plaintiffs

specifically identify County policies PR-1200-2 and PR-1200-10(1), as the

County’s policies on compensatory time, vacation leave, sick leave,



                                   11
employee separation, and holiday pay. (Id. at ¶¶ 20–27.) In opposing

summary judgment, Plaintiffs identified a larger group of written policies

governing holiday pay, vacation leave, sick leave, compensatory time,

and employee separation: PR-300-12; PR-1200-2; PR-1200-3; PR-1200-

10; and PR-1200-13. They claim the County breached these policies. The

County does not disagree that these policies applied to Plaintiffs.

     Plaintiffs also allege in the second amended complaint that the

County uses “unwritten personnel policies and practices to deprive

employees of compensatory time, vacation benefits, overtime pay, holiday

pay and sick time earned.”      (Id. at ¶ 28.)   At summary judgment,

Plaintiffs produced no evidence of these allegedly unwritten policies and,

in fact, did not even discuss any specific policy in their pleadings. The

Court thus limits its consideration to the written policies the parties

agree are relevant to this dispute.

           2.    Breach

     “A breach occurs if a contracting party repudiates or renounces

liability under the contract; fails to perform the engagement as specified

in the contract; or does some act that renders performance impossible.”

UWork.com, Inc. v. Paragon Techs., Inc., 740 S.E.2d 887, 893 (Ga. Ct.



                                      12
App. 2013) (citations and punctuation omitted). “When a court construes

contractual terms to determine if a breach has occurred, the cardinal rule

of contract construction is to ascertain the intention of the parties.” Id.

(quoting Bd. of Comm’rs of Crisp Cty. v. City Comm’rs of Cordele, 727

S.E.2d 524, 527 (Ga. Ct. App. 2012)). If the language of a contract is plain

and unambiguous, no construction is required and courts must give the

terms of the contract an interpretation of ordinary significance. See

Calabro v. State Med. Educ. Bd., 640 S.E.2d 581, 583 (Ga. Ct. App. 2006).

“[I]f the contract is ambiguous . . . courts must apply the rules of contract

construction to resolve the ambiguity.” Old Republic Nat. Ins. Co. v.

Panella, 734 S.E.2d 523, 526 (Ga. Ct. App. 2012) (quoting Holmes v. Clear

Channel Outdoor, Inc., 644 S.E.2d 311, 313 (Ga. Ct. App. 2007)).

     Plaintiffs argue that the County has breached its policies governing

holiday pay, vacation leave, sick leave, and compensatory time. Upon

examination, however, Plaintiffs either misunderstand or are dissatisfied

with the County’s policies. Plaintiffs even admit that the County has not

violated any of its policies, procedures, or SOPs. (Dkts. 98-6 at ¶ 79

(citing 99-79 at 90:7–91:5 (providing no examples of times when Sheriff’s

office violated its written policies)); 108 at ¶ 79 (admitting the County’s



                                     13
statement of fact that “Plaintiffs admit the County has not violated any

policies, procedures or SOPs.”).)

                 a)    Compensatory Time

     For each hour of overtime worked, Plaintiffs who are non-exempt

employees earn overtime pay at 1.5 times their regular salary rates or

compensatory time (that is, future time off) at 1.5 standard hours. See

PR-300-12(1). (Dkt. 103-2 at 1.) Policy PR-300-12 provides that

     Non-exempt employees who perform overtime work which
     exceeds the maximum number of hours prescribed for
     standard work periods . . ., including work performed on
     County holidays or official “off-time” . . . shall be entitled to
     receive either overtime pay at 1.5 times the regular salary
     rates, or compensatory time at 1.5 standard hours for each
     hour worked, whichever is applicable under the Fair Labor
     Standards Act (FLSA). . . .

     ...

     Employees who are allowed to accrue compensatory time shall
     . . . be allowed to use . . . such time . . . provided, however, that
     all personal (vacation) leave time taken shall be charged by
     such employees to their accrued compensatory time balances
     unless otherwise exempted by the County Manager.

(Id.) Non-exempt Plaintiffs can accrue a maximum of 240 standard hours

of compensatory time, 400 hours for public safety employees. (Id.) The

County pays employees for the overtime they have earned on a bi-weekly

basis, provided the employees have reached (and maintain) their


                                      14
maximum number of compensatory hours.          (Dkt. 99-71 at 22:3–18.)

Exempt employees cannot accrue compensatory time without the county

manager’s prior written approval and receive a straight rate of pay for

the compensatory hours they work. See PR-300-12(1). (Dkt. 103-2 at 1.)

Employees that want to take personal leave or vacation must deduct that

time from their accrued compensatory time balance. Id. (See also Dkt.

99-36 at 72:10–73:18, 90:7–14.) When an employee retires or otherwise

leaves County employment, the County pays the employee for all the

compensatory time remaining in the employees account. See PR-1200-

13(1). (Dkt. 99-59 at 1.)

     Plaintiffs claim that the requirement that “all personal (vacation)

leave time taken shall be charged by such employees to their accrued

compensatory time balances unless otherwise exempted by the County

Manager” manipulates an employee’s hours. (Dkt. 103-1 at 4.) Plaintiffs

do not explain how this occurs or how the County’s actions allegedly

breach the policy. Instead, Plaintiff provides an example:

     If [an employee] takes a normal week of vacation (40 hours)
     rather than charge his accrued vacation time, [] is charged 40
     hours of comp time or 60 hours. The county claims that they
     only charge the number of hours so that it balances out.
     However, the employee had to work the 40 hours overtime,
     and then has to work an additional 40 hours overtime to make


                                   15
     up for the comp time taken for vacation. The employee winds
     up working 80 hours overtime and being paid for only 40
     hours at the normal hourly rate.

(Dkt. 103-1 at 4.)3 Plaintiffs cited no evidence to support their claim that

the County applied its policy in this way. And the undisputed evidence

establishes the contrary.

     First, the policy shows otherwise. A non-exempt employee earns

1.5 compensatory hours for each overtime hour worked under the policy.

(Dkt. 103-2 at 1.) An employee thus would only need to work 26 2/3 hours

of overtime to acquire 40 hours of compensatory time for a week-long

vacation. (See, e.g., Dkts. 98-6 at ¶ 69 (citing Dkt. 99-69 at 26:5–19); 108

at ¶ 69.) Second, Kenneth Hermon, the County’s Chief Human Resources

Officer, explained this concept during his deposition:

     Mr. Hermon: Okay. So an employee works one hour of
     overtime.

     Plaintiff’s Counsel: Yeah.

     Mr. Hermon: If we were -- if our policies required us first -- to
     pay overtime first, we would put that one hour -- we would
     have paid him 1.5 -- one and a half times his salary. But we

3 Plaintiffs make similar arguments about the overtime hours that
Sheriff’s Office employees at the “jail” must work and vacation time and
holiday pay and leave that lack merit for the same reasons explained
above. (Dkt. 103-1 at 5–6, 9, 17.)


                                    16
     are a comp timing employer first, so you have to earn comp
     time first before we pay you overtime. So that one hour of
     time worked is converted to one and a half hours in your comp
     time bank. And when you ask for time off of one hour, we
     reduce your comp time bank by one hour, which leaves the.5
     in your comp time bank. So it’s not that we are, as -- as you
     stated, putting 1.5 -- but when they ask for one hour of leave,
     and we’re taking it out of their comp time bank, we’re taking
     it out at 1.5? No. It’s taken it out per hour because we have
     converted those hours to -- those earned hours into 1.5.

(Dkt. 100-4 at 26:22–27:15.)

     In response to the County’s motion for summary judgment,

Plaintiffs failed to present any evidence contradicting this testimony.

Plaintiffs presented no payroll records to challenge this assertion about

how the County’s policy works or to suggest that their hypothetical — in

fact — happened to anyone. At most, Plaintiffs show that they are

dissatisfied with the County’s policies about over-time and compensatory

pay, but dissatisfaction alone cannot support their breach of contract

claim.

                b)    Holiday Pay

     County policy PR-1200-10 governs Plaintiffs’ holiday pay. It states

     (1) Official county holidays with pay shall be designated and
     observed for all employees as approved by the Board of
     Commissioners and announced publicly . . . . “Pay status” is
     defined as either working on the scheduled workday or being
     on approved paid leave in any paid category.”


                                   17
      ...

     (3) Employees who may be required to work on a County
     holiday which falls on the employee’s regular work day, may
     be compensated with “Holiday” time at 1.0 hour for each hour
     worked.

     (4) If the holiday falls on an employee’s officially scheduled off
     day, the employee shall be granted 1.0 hour “Holiday time for
     each hour in the regular shift.

PR-1200-10(1), (3)–(4). (Dkts. 99-49 at 2; 103-8 at 1.) Plaintiffs assert

that the County forcibly rolled over their holiday time into their sick

leave balance. (Dkt. 103-1 at 6.) They also claim that, because the

County caps the total sick time an employee can accrue and does not

compensate employees for sick time when their employment ends,

employees forfeit some amount of holiday time. (Id.)

     The County presented evidence that it does not add holiday pay to

an employee’s sick leave balance. (Dkt. 100-4 at 28:14–23.) When a

person leaves county employment, the County pays the employee for

whatever holiday leave that person had accrued. See PR-1200-13(1).

(Dkt. 99-59 at 1.) Mr. Hermon testified that holiday pay does not roll

over into an employee’s sick leave balance. (Dkt. 100-4 at 28:14–23.)

Plaintiffs provided no evidence to challenge the County’s evidence or



                                    18
support their assertion that the County folds holiday time into sick time

so that it is forfeited upon departure.       (Dkts. 100-3 at 55:6–56:22

(agreeing that the Sheriff’s office implemented PR-1200-10 as written);

100-5 at 55:18–56:10 (stating that the County’s sick leave policy did not

state that overtime, holiday time, and compensatory time were rolled

over into sick time).)

     Plaintiffs also contend that they receive holiday pay under this

policy but are “charged against their compensatory time for the hours.”

(Dkt. 103-1 at 9, 12.) The policy provides that Plaintiffs may receive

holiday pay (1) when they must work on a County holiday that falls on

their regular work day, and (2) when a holiday falls on an employee’s

officially-scheduled day off. See PR-1200-10(3) and (4). The County

counters that any employee requests for leave on a holiday outside the

context of this policy are charged to the employee’s compensatory time

balance. (Dkt. 115 at 11.) And this is in fact what the County’s holiday

pay and compensatory time polices permit. (Dkt. 103-2 at 1 (providing

that “Employees who are allowed to accrue compensatory time shall,

upon their request, be allowed to use some or all of such time

. . . provided, however, that all personal (vacation) leave time taken shall



                                    19
be charged by such employees to their accrued compensatory time

balances . . . .”).) An employee who requests leave from work on a County

holiday that falls on her regular work-day will be charged compensatory

hours for the time off, but will also receive a day of holiday pay. The

employee would not receive any holiday leave time under PR-1200-10(3),

because the employee did not work that day. Plaintiffs failed to present

any evidence that this application violates the County’s policy on holiday

pay or that the County violated this policy for any Plaintiff in any other

way.

                  c)    Sick Leave

       The County’s sick leave policy PR-1200-3 provides that

       Eligible employees who are entitled to vacation leave as
       specified in PR-1200-2 shall be granted sick leave to be
       accrued at the rate of 3 hours and 42 minutes for each full bi-
       weekly pay period (3.55 for 85 hour employees, and 5.33 for
       106 hour employees) of active creditable service in addition to
       any excess vacation time that may be credited to the sick leave
       balance.

PR-1200-3(1). (Dkt. 99-52 at 2.) The County does not pay employees for

the accrued sick leave when they leave County employment. (Dkt. 19-69

at 19:8–12, 29:15–21.) The County’s separation of leave policy, PR-1200-




                                     20
13, governs compensation for employees who are no longer employed with

the County’s Sheriff Office. It provides that

     An employee who is dismissed, resigns, retires, is laid off, or
     whose appointment has expired, shall receive pay for all
     accrued vacation leave, compensatory leave and/or holiday
     leave to which he or she was entitled at the time of such
     separation, payable on the payday following the issuance of
     the final check for hours worked.

PR-1200-13(1). (Dkt. 99-59 at 2.) So while the policy requires the County

to pay employees for all accrued vacation, compensatory, and holiday

leave they have accrued, it does not obligate the County to compensate

employees for accrued sick leave. (Id; see also Dkt. 62 at 69:22–70:3.)

Plaintiffs have not shown that the County violates this policy.

     The Court thus finds the County has not violated its policy on sick

leave, PR-1200-3.

                  d)   Vacation Leave Policy

     Under the County’s vacation leave policy, an employee can only

carry a certain number of hours as vacation time. Vacation time accrued

above that limit, rolls into to the employee’s sick leave balance. The

policy provides

     Employees occupying permanent positions shall earn and
     accrue vacation leave based upon active creditable service, at
     the rates specified below. Vacation leave may be accumulated


                                   21
     to a maximum number of standard hours, provided however,
     that any accrued vacation leave in excess of that amount may
     be added to earned/accrued sick leave balances.

PR-1200-2(1). (Dkt. 99-44 at 2.) An employee receives pay for all the

vacation leave she has accrued when her employment with the County

ends. See PR-1200-13(1). (Dkt. 99-59 at 1.) But, the County does not

pay employees for accrued sick leave. As a result, employees receive no

compensation for vacation time that rolled into sick leave. Plaintiffs

claim this practice violated the vacation policy.

     Plaintiffs claim the clause stating that employees’ excess vacation

leave “may be” added to employees’ earned sick leave balance means

employees can chose to roll excess vacation leave into their sick leave

balances. But they claim no County policy compels employees to do so.

(Dkt. 103-1 at 5, 12.) They claim the County violates its own policies by

forcing employees “to forfeit the earned sick leave” and “taking the

vacation time without compensation to the employee.” (Id. at 13.)

     The County contends the words “may be” show that the County has

the authority to do this. It argues the policy’s plain language allows the

County to rollover excess vacation time with no employee’s permission.

The County thus claims Plaintiffs have presented no evidence of a breach.



                                    22
     The Court agrees. In Georgia, “contracts must be construed to give

effect to the parties’ intentions, which must whenever possible be

determined from a construction of the contract as a whole.” First Data

POS, Inc. v. Willis, 546 S.E.2d 781, 784 (Ga. 2001). “Whenever the

language of a contract is plain, unambiguous, and capable of only one

reasonable interpretation, no construction is required or even

permissible, and the contractual language used by the parties must be

afforded its literal meaning.” Id.

     The vacation leave policy allows employees to accrue vacation leave

at various rates. It also states, however, that employees can only accrue

vacation leave “to a maximum number of hours.” PR-300-12(1). (Dkt.

103-2 at 1.) They cannot continue to accrue vacation time indefinitely.

The County established a policy that capped vacation leave time an

employee can accrue. So what happens to the excess time? The policy

states that it “may be” added into an employee’s earned sick time balance.

PR-1200-2(1). (Dkt. 99-4 at 2.) This makes clear that excess vacation

leave time rolls into the sick leave account. That is the plain meaning of

the terms when read together. Even if — as Plaintiffs claim — the

provision could be read to provide employees the option of electing this



                                     23
rollover or not, the effect of refusing the rollover would not be employees

continuing to accrue vacation time.      After all, the policy states that

vacation leave can be accrued only “to a maximum number of standard

hours.” (Id.) That clause must be given effect. The result of Plaintiffs’

reading of the words “may be” would simply lead to the forfeiture of

vacation hours above the maximum amount. Plaintiffs thus have not

established they had a contractual right to accrue vacation hours above

the stated maximum. So the County’s failure to pay departing employees

for vacation time above the stated maximum, breaches no contract

Plaintiffs have identified.

     Plaintiffs have failed to carry their burden of showing that there is

a genuine issue of material fact about whether the County has breached

the terms of its policies on holiday pay, sick leave, vacation leave, or

compensatory time.

           3.    Damages

     Because Plaintiffs have failed to prove that the County breached

any of the terms of its policies, or any other contract, the Court does not

reach the damages issue.




                                    24
III. Plaintiffs’ Third Motion to Certify Class

      Although Federal Rule of Civil Procedure 23(c)(1) requires district

courts to decide class certification “as soon as practicable,” courts have

recognized that in some cases it may be appropriate in the interest of

judicial economy to resolve a dispositive motion before ruling on class

certification. See Thornton v. Mercantile Stores Co., 13 F. Supp. 2d 1282,

1289 (M.D. Ala. 1998); see also Wright v. Schock, 742 F.2d 541, 543–44

(9th Cir.1984); Shepherd v. Pilgrim’s Pride Corp., No. 1:04-cv-3530, 2007

WL 781883, at *2 (N.D. Ga. Mar. 12, 2007). This “may be appropriate

where there is sufficient doubt regarding the likelihood of success on the

merits of a plaintiff's claims, where inefficiency would result, or where

neither plaintiffs nor members of the putative class would be prejudiced.”

Shepherd, 2007 WL 781883 at *2 (quoting Thornton, 13 F.Supp.2d at

1289 (citations omitted)).

      Because the Court grants Fulton County’s motion for summary

judgment, it denies Plaintiffs’ certification motion as moot.

IV.   Sanctions

      The County moved for sanctions against Plaintiffs and their counsel

under Rules 30 and 37 of the Federal Rules of Civil Procedure because



                                    25
two Plaintiffs failed to appear for their depositions. (Dkt. 95.) Plaintiffs

say the Court should sanction the individuals but not counsel. (Dkt. 102-

1 at 12.) Plaintiffs also moved for sanctions against the County for a

“pattern of bad faith during discovery.” (Dkts. 102-1 at 1; 106 at 1.)

     A.    The County’s Motion for Sanctions

           1.    Background

     In April and May 2018, the County arranged to depose retiree

Plaintiff February Clark. (Dkts. 95 at 5–6; 102-1 at 3). The County

rescheduled her deposition once at her request, and she later refused to

be deposed despite Plaintiffs’ counsel having told her it was required.

(Dkts. 95 at 7; 95-7 at 2; 95-8 at 2; 95-9 at 2; 95-10 at 2; 102-1 at 3.) The

County had to pay a court reporter a $150 cancellation fee when she

failed to appear. (Dkt. 95-11 at 2.) The County tried to schedule her

deposition again but she told Plaintiffs’ counsel not to call her and

threatened legal action if he did. (Dkts. 95-12 at 2; 95-13 at 2; 102-1 at

4.) Plaintiffs’ counsel did not try to dismiss her claims.

     The parties then scheduled the deposition of Plaintiff Nattaly

Lundie.   (Dkts. 83; 95-15 at 2–3; 102-1 at 4.)         Again, the County

rescheduled her deposition at her request, but she still failed to appear.



                                     26
(Dkts. 95-17 at 2; 95-18 at 2–3; 102-1 at 4–5.) Plaintiffs’ counsel claims

he told the County she would not appear for a deposition and offered to

stipulate to that fact, but the County insisted on appearing with a court

reporter. (Dkt. 102-1 at 5.) The County incurred a $300 cancellation fee.

(Dkt. 95-19 at 2.)      Plaintiffs’ counsel explains that Lundie has not

returned his phone calls or had any contact with his office. (Dkt. 102-1

at 6.) He did not try to dismiss her claims.

        Plaintiffs argue that the Court should deny the County’s motion for

sanctions or impose sanctions on the two Plaintiffs who failed to show for

their depositions. (Dkt. 102 at 1, 6.) He claims he neither planned nor

condones Clark’s and Lundie’s conduct and should not be sanctioned.

(Id.)

             2.    Discussion

        Rule 37(d) permits a court to impose sanctions on a party for failure

to appear for a properly noticed deposition. It states “[t]he court where

the action is pending may, on motion, order sanctions if a party . . . fails,

after being served with proper notice, to appear for that person’s

deposition.” FED. R. CIV. P. 37(d)(1)(A)(i). The Court may require the

party, the attorney, or both to pay reasonable expenses and attorneys’



                                      27
fees that resulted from the failure, “unless the failure was substantially

justified or other circumstances make an award of expenses unjust.” FED.

R. CIV. P. 37(d)(3). Rule 30(d)(2) provides that “[t]he court may impose

an appropriate sanction — including the reasonable expenses and

attorney’s fees incurred by any party — on a person who impedes, delays,

or frustrates the fair examination of the deponent.” “And where ‘counsel

clearly should have understood his duty to the court the full range of

sanctions may be marshalled . . . courts should not shrink from imposing

harsh sanctions where . . . they are clearly warranted.’ ” AF Holdings,

LLC v. Patel, No. 2:12-cv-262, 2015 U.S. Dist. LEXIS 93524, at *21–22

(N.D. Ga. July 8, 2015) (some alterations in original) (quoting Cine Forty-

Second St. Theatre Corp. v. Allied Artists Pictures Corp., 602 F.2d 1062,

1068 (2d Cir. 1979)).

     Plaintiffs Lundie and Clark were properly served, yet failed to

appear.   Plaintiffs’ counsel did not confirm they were available and

cooperative before identifying them as a potential deponents, inform the

County of his difficulty communicating with Lundie, try to dismiss their

claims, or provide back-up deponents who could be deposed. Plaintiffs

have not tried to show that their conduct was substantially justified or



                                    28
that other circumstances make an award of expenses unjust. Plaintiffs’

counsel merely seeks to avoid his own liability.

     The Court finds that Plaintiffs Lundie’s and Clark’s failure to

attend their depositions was not substantially justified and no

circumstances make an award of expenses against them unjust. The

Court orders Plaintiffs Clark and Lundie and their counsel of record,

Clifford Harold Hardwick, to pay the County the reasonable expenses

and attorneys’ fees it incurred as a result Plaintiffs Clark’s and Lundie’s

conduct. Clark must pay (1) the County’s attorneys’ fees, court reporter

fees, and travel expenses for her missed deposition; and (2) one-third of

the County’s attorneys’ fees associated with bringing this motion for

sanctions. Lundie must pay the same. Clifford Harold Hardwick must

pay (1) one-third of the County’s attorneys’ fees associated with bringing

this motion for sanctions, and (2) any costs that Lundie, Clark, or both

fail to pay. The Court orders Plaintiff Lundie, Plaintiff Clark, Clifford

Harold Hardwick, and the County to meet and confer within thirty days

of this order to agree on the appropriate costs. If the parties cannot, the

County may move for specific costs.




                                    29
     B.      Plaintiffs’ Cross Motion for Sanctions

             1.     Background

     Plaintiffs claim the County has delayed and denied their right to

discovery. (Dkt. 102-1 at 7.) Plaintiffs requested the County produce

copies of all its “Personnel Policies relating to or governing the number

of hours constitute [sic] a normal work week or work period for an

employee of the Fulton County Sheriff’s Department.” (Dkt. 102-15 at 2.)

In response, the County “produced app. [sic] 20 pages” that Plaintiffs

found to be “grossly insufficient.” (Dkt. 102-1 at 7.) After the Court held

a telephone conference about the parties’ discovery disputes, the County

produced “app. [sic] 1,200 pages of policies, 90% of which were not

relevant to any requests, or to [this] case.”         (Id.)   The County

supplemented its production once after the Court held another telephone

conference and a second time. (Dkts. 102-1 at 7–8; 102-16 at 1.)

     Plaintiffs also assert that when they tried to depose Mr. Hermon,

the County’s lawyer prevented him from identifying an exhibit, reserved

the objection for a Court ruling, and suspended the deposition. (Dkt. 102-

1 at 8–9.)        Plaintiffs assert they could not ask Mr. Hermon their




                                     30
remaining questions about the Sheriff’s Office’s policies and practices.

(Id. at 10.)

      The County counters that it properly completed its document

production by the close of discovery. (Dkt. 105 at 6–7.) The County also

asserts that it prepared two 30(b)(b) witnesses to respond to different

topics — a Sherriff’s Office representative to testify about its policies and

procedures and Mr. Hermon (the Fulton County Chief of Human

Resources) to testify about those of Fulton County. (Id. at 7–8.) The

County claims it objected only when Plaintiffs asked Mr. Hermon

questions beyond the scope for which he had been tendered. (Id. at 8.)

               2.   Discussion

      Under Rule 37(b)(2), a court may impose sanctions “[i]f a party or

a . . . witness designated under Rule 30(b)(6) . . . fails to obey an order to

provide or permit discovery.” FED. R. CIV. P. 37(b)(2)(A).

      The County filed its answer to Plaintiffs’ amended complaint on

November 30, 2017. (Dkt. 52.) The discovery period thus began on

December 30, 2017, and ended on June 30, 2018. See LR 26.2A, NDGa

(“The discovery period shall commence thirty days after the appearance

of the first defendant by answer to the complaint . . . .”).



                                     31
     Plaintiffs points to documents the County produced on June 29,

2018, as part of its argument that the County did not complete its

document production before the close of discovery. (Dkt. 102-1 at 8.)

That date was within the discovery period.         Plaintiffs’ argument is

meritless.

     Plaintiffs assert that the County interrupted Mr. Hermon’s

deposition and prevented him from identifying a document about a

Sheriff’s Office policy. (Dkt. 102-1 at 9–10.) The County identified two

witnesses in response to Plaintiffs’ 30(b)(6) deposition notice:

     Defendant has determined that the following two deponents
     will testify to the following topics, subject to Defendant’s
     objections: (1) Kenneth Hermon, Chief Human Resources
     Officer of Fulton County, will testify to Topic Nos. 1-6 and (2)
     Major Curtis Clark (Sheriff’s Representative) will testify to
     Topic No. 2.

(Dkt. 86 at 7.) Topics 1–6 request testimony about the County’s policies

on Sheriff’s Department employee compensation, vacation pay, holiday

pay, sick leave, comp time, time off, and leave requests. (Id. at 3–7.)

Topic 2 also requests testimony about the Sheriff’s Office’s policies on

vacation pay, sick leave, and holiday pay. (Id. at 4.)

     The County expressly provided Mr. Hermon to testify about the

County’s policies (including those affecting Sheriff’s Office employees)


                                    32
and a second witness to testify about exclusively Sheriff’s Office policies.

The County properly objected to Plaintiffs’ question to Mr. Hermon about

Sheriff’s Office policies — that should have been directed to the other

30(b)(6) designee.   Plaintiffs have not shown that the County or its

witnesses defied any court order or prevented them from obtaining

discovery. Plaintiffs’ motion for sanctions is denied.

V.   Conclusion

     The Court GRANTS Defendant Fulton County’s Motion for

Sanctions (Dkt. 95) and Motion for Summary Judgment (Dkt. 97). The

Court DENIES Plaintiffs’ Cross Motion for Sanctions (Dkts. 102, 106),

Cross Motion for Summary Judgment (Dkts. 103, 104), and Cross Motion

for Partial Summary Judgment (Dkt. 103). The Court also DENIES AS

MOOT Plaintiff’s Motion to Certify Class (Dkt. 54).

     The Court ORDERS Plaintiff Lundie, Plaintiff Clark, Clifford

Harold Hardwick, and the County to meet and confer within thirty days

of this order to agree on the appropriate costs. If the parties cannot, the

County may move for specific costs.




                                    33
SO ORDERED this 29th day of March, 2019.




                         34
